Citation Nr: 1741464	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-15 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was previously before the Board in April 2014, at which time it was remanded for additional development.


FINDING OF FACT

The Veteran's hepatitis C had its onset during his period of active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran asserts that he is entitled to service connection for hepatitis C, which he attributes to viral hepatitis that he contracted during service.  His service treatment records show that he was hospitalized in November 1981 for acute viral hepatitis of an undetermined type.  A June 2013 examination report specifically notes that the Veteran was given a light duty profile after the November 1981 hospitalization and he had a January 1982 follow-up visit without complaints of dark urine, pruritis, fatigue, weakness, nausea, vomiting, or abdominal pain.  According to the examiner, subsequent treatment records show that the Veteran's viral hepatitis resolved without any residuals.  Additionally, notwithstanding the Veteran's assertion that he was diagnosed with hepatitis C in November 1981, the examiner reported that the laboratory test that is used to detect hepatitis C was not available until 1991.  Notably, the examiner indicated that the Veteran was diagnosed with hepatitis A in 1981 and with hepatitis C in 2000.

The June 2013 examiner also noted the Veteran's history of intravenous drug use, intranasal cocaine use, and high risk sexual activity as possible risk factors for hepatitis C and came to the following conclusion: the Veteran currently has hepatitis A antibodies, which indicates that the type of hepatitis he had during service was type A; his hepatitis A resolved during service without any residuals; he currently has active hepatitis C; and the Veteran's claimed hepatitis C was less likely than not incurred in or caused by his in-service illness.  The examiner also noted that hepatitis A is symptomatic whereas hepatitis C does not cause any acute symptomatology, but can develop into chronic, active hepatitis.

When the current issue was previously before the Board in April 2014, the Board found it highly probative that the June 2013 examiner acknowledged that hepatitis C does not cause any acute symptomatology, but failed to address whether it is possible that the Veteran had both hepatitis A and hepatitis C during service.  Thus, the Board requested an addendum medical opinion to address this issue.

In an August 2016 medical opinion, a VA physician noted that the Veteran had one documented hepatitis infection while in service and hepatitis A and B are often symptomatic in the acute phase, sometimes dramatically so, but hepatitis C often presents silently, or nearly so, in the acute phase.  After noting that hepatitis may produce mild darkening of the urine and some mild weakness, the reporting physician noted that the Veteran's liver function tests were followed for some time peri-infection and tended to be normal.  Therefore, while it is certainly possible that the Veteran had both hepatitis A and C during service, it is the physician's clinical opinion that it is less likely than not that the Veteran had both hepatitis A and C during service.  In addressing whether it is at least as likely as not that the Veteran's hepatitis C is related to or had its onset during service, the physician acknowledged again that the acute phase of hepatitis C is often silent or very mild.

In light of the foregoing, to include evidence that shows that hepatitis C often presents silently and the August 2016 physician's acknowledgment that it is certainly possible that the Veteran had both hepatitis A and C during service, the Board finds that the evidence is in a state of relative equipoise regarding whether the Veteran's hepatitis C had its onset during his period of active service.  Thus, the Board resolves all reasonable doubt in the Veteran's favor and finds that the evidence is sufficient to support a grant of service connection.  Accordingly, service connection for hepatitis C is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis C is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


